Citation Nr: 1429143	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for lacerations of the back, legs, right knee, and right arm.

4.  Entitlement to service connection for a disability manifested by a rash.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to service connection for a variously diagnosed psychiatric disability, other than posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for bilateral hip disability.

9.  Whether there is new and material evidence to reopen a claim of service connection for low back disability.

10.  Whether there is new and material evidence to reopen a claim of service connection for right shoulder disability.

11.  Whether there is new and material evidence to reopen a claim of service connection for ulcers.

12.  Whether there is new and material evidence to reopen a claim of service connection for lung disability.

13.  Whether there is new and material evidence to reopen a claim of service connection for eye disability, other than cataracts.

14.  Entitlement to a compensable rating for service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in November 2008 and a statement of the case (SOC) was issued in July 2010.  In August 2010, the Veteran submitted a substantive appeal.  

In March 2010, the Veteran testified at a hearing before a decision review officer and in September 2012, he testified at a Board videoconference hearing.  

The issues of service connection for low back disability and lung disability (on de novo review), service connection for hypertension, OSA, bilateral hip disability, and left ankle disability, and for a compensable rating for tinea pedis are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a total right knee replacement and his current diagnosis is status post total knee replacement; See March 2008 and April 2011 VA examination reports; service personnel records show that he served in combat and was awarded a Combat Infantryman Badge; the March 2008 VA examiner opined that a post-service occupational injury "most likely...contributed to the knee traumatic arthritis but the problem started with the land mine accident [in service] in 1970."

2.  The Veteran has an Axis I diagnosis of recurrent major depressive disorder, as reflected in postservice VA and private treatment records; service personnel records show that he served in combat; the April 2011 VA examiner opined that the Veteran's depression is related to his chronic pain which is "partly related to service connected medical problems and partly related to an injury incurred at work."

3.  The Veteran does not currently have lacerations of the back, legs, right knee, and right arm or a disability manifested by a rash.  

4. The Veteran did not appeal a December 1974 rating decision which denied service connection for a low back and lung disabilities.

5.  Evidence received since the December 1974 rating decision, including private treatment records showing a diagnosis of lumbar degenerative disc disease, relates to the previously unestablished elements of whether the Veteran has current low back disability that is attributable to service.

6.  Evidence received since the December 1974 rating decision, including private treatment records showing diagnoses of chronic obstructive pulmonary disease (COPD) and interstitial fibrosis, relates to the previously unestablished elements of whether the Veteran has current lung disability that is attributable to service.

7.  The Veteran did not appeal an October 1975 rating decision which denied service connection for right shoulder disability.

8.  Evidence received since the October 1975 rating decision does not tend to show that the Veteran has current right shoulder disability; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

9.  The Veteran did not appeal a December 1974 rating decision which denied service connection for eye disability and ulcers.

10.  Evidence received since the December 1974 rating decision does not tend to show that the Veteran has eye disability (not currently being compensated) or ulcers; does not relate to an unestablished fact necessary to substantiate the claims; and does not raise a reasonable possibility of substantiating such claims.



CONCLUSIONS OF LAW

1.  Service connection for status post total right knee replacement is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  Lacerations of the back, legs, right knee, and right arm were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

4.  A disability manifested by a rash was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The December 1974 rating decision denying service connection for low back disability and lung disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen a claim for service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2013).

7.  New and material evidence has been received to reopen a claim for service connection for lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  New and material evidence has not been received, and the claim of service connection for right shoulder disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

9.  New and material evidence has not been received, and the claim of service connection for eye disability (other than cataracts) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

10.  New and material evidence has not been received, and the claim of service connection for ulcers may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  September 2006, December 2007, and February 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2007 letter also provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA eye examination in April 2011.  The examination report reflects familiarity with the record, a thorough review of the Veteran's medical history and current complaints, and a physical examination.  It is adequate for appellate review.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for examinations with regard to the claims for service connection for right shoulder disability and ulcers.  Absent any competent (medical) evidence suggesting that the Veteran has a compensable current right shoulder disability or ulcers, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  With regard to the claims to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in September 2012, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for lacerations of the back, legs, right knee, and right arm and for a disability manifested by a rash, and the issues of reopening claims for service connection for right shoulder disability, eye disability (other than cataracts), and ulcers, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Lacerations and Rash

After a review of the evidence, the Board is unable to find that service connection for a rash and/or for lacerations of the back, legs, right knee, and right arm are warranted because there is no evidence of current chronic disabilities of such.  Notably, the Veteran testified that he has not had a flare-up of a rash in the past 6-8 years, and that while he has scars from a landmine injury in service, he has had no problems with them since service.   Further, on March 2008 VA skin examination, the only diagnosis was onychomycosis and on March 2008 VA scars examination, only scars on the mid-forehead, left chin, lip and left knee were noted.

To the extent that the Veteran claims he does have a disability manifested by a rash or lacerations of the back, legs, right knee, and right arm, the Board notes that while the Veteran is competent to observe a laceration or a rash, establishing a nexus to service, (other than by continuity of symptomatology which the Veteran does not suggest), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Additionally, the Board acknowledges the Veteran's combat service; however the combat presumptions (under 38 U.S.C.A. § 1154(b)) cannot substitute for competent evidence of a current disability.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the evidence of record shows that the Veteran has never been diagnosed with a rash or lacerations of the back, legs, right knee, and right arm, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  Accordingly, the appeals seeking service connection for a rash and lacerations of the back, legs, right knee, and right arm must be denied at this time.

Right Shoulder Disability, Ulcers, and Astigmatism/Defective Vision

A December 1974 rating decision denied the Veteran service connection for eye disability and ulcers based essentially on a finding that there was no evidence of such disabilities.  An October 1975 rating decision denied the Veteran service connection for right shoulder disability based essentially on a finding of no current disability.  He was notified of, and did not timely file a notice of disagreement with, these decisions (or submit additional evidence within a year following).  These rating decisions became final based on the evidence of record at the time of the decisions.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen these claims in September 2006.  Evidence received since the December 1974/October 1975 rating decisions includes an eye VA examination report showing the Veteran has 20/20 corrected vision and no eye disability (other than cataracts, which is now service-connected), and hearing testimony before a decision review officer and the Board.  Notably, at his September 2012 hearing, the Veteran testified that he had vision problems immediately after the explosion in service, but that such problems have not been constant.  He further stated that he does not have ulcers and has had no problem [with ulcers] since service.  Tr. at 9-10.  This evidence, while new, is not material because it does not show (or tend to show) that the Veteran has current eye disability (other than cataracts, which is already service-connected) or ulcers.  

With regard to the right shoulder, the Board acknowledges the Veteran's testimony that he injured his shoulder following a landmine explosion in service and notes a March 2010 lay statement from the Veteran's brother stating that he had to take the Veteran to the hospital because his right shoulder was out of socket.  However, this evidence, while new, is not material because it does not show (or tend to show) that the Veteran has current right shoulder disability.  

The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has current right shoulder disability, ulcers, and/or eye disability (other than cataracts).  Notably, the Veteran himself testified that he does not currently have and has not had ulcers since service. 

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the Board finds that new and material evidence has not been received, and the claims of service connection for right shoulder disability, eye disability (other than cataracts), and ulcers may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeals seeking service connection for status post total right knee replacement and for major depressive disorder are granted.

The appeals seeking service connection for lacerations of the back, legs, right knee, and right arm and for a disability manifested by a rash are denied.

The appeals seeking to reopen claims for service connection for low back and lung disabilities are granted.

The appeals seeking to reopen claims for service connection for right shoulder disability, eye disability (other than cataracts), and ulcers are denied.



REMAND

The Veteran contends he developed left ankle disability and bilateral hip disability due to an injury in service, and specifically to a landmine explosion.  The records shows he is diagnosed with mild arthritis in the ankle (see March 2008 VA examination report) and mild degenerative changes in the hips (see February 2008 X-ray).  As noted above, he has confirmed combat service.  Accordingly, examinations to secure medical opinions are warranted.

With regard to his claim for hypertension, the Board notes that he has a current diagnosis of such and testified that he had ringing in his ears in service which the doctors told him was due to high blood pressure.  Affording the Veteran the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b), the Board finds that an examination to secure a medical opinion is warranted.

As for his claim for OSA, the Veteran testified that he had trouble breathing in service and that a civilian doctor later told him his problems were due to Agent Orange.  He further testified that his OSA may be secondary to his diabetes and he also submitted an article suggesting that OSA may be due to PTSD.  The evidence shows a diagnosis of OSA, and that the Veteran has confirmed service in Vietnam.  He is service-connected for diabetes mellitus and PTSD.  Accordingly, an examination to secure a medical opinion in this matter is necessary.

As the decision above reopens the Veteran's claims of service connection for low back and lung disabilities, the analysis proceeds to de novo review of such claims.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his low back and lung claims at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claims is necessary.  

Notably, as the Veteran has presented evidence suggesting a current low back disability that may be related to his service, the Board finds that an examination to secure a medical nexus opinion is warranted.  Additionally, the Veteran has presented evidence suggesting a current lung disability.  As noted above, his service personnel records show that he has confirmed service in Vietnam and he has suggested the possibility of exposure to Agent Orange.  Accordingly, an examination to secure a medical nexus opinion regarding lung disability is warranted.

With regard to the Veteran's increased rating claim, the Veteran testified that he sees a podiatrist twice a year for tinea pedis and that his feet have gotten worse over the years.  The Board notes that he was last examined for tinea pedis in March 2008.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Arrange for an appropriate examination to determine the nature, extent, and etiology of his left ankle, bilateral hip, and low back disabilities.  The claims files must be made available to the examiner for review in connection with the examination(s).  Any medical indicated tests, such as X-rays, should be accomplished.  After reviewing the claims files and examining the Veteran, the examiner(s) should respond to the following:

(a)  Is it at least as likely as not (50% or higher probability) that any current left ankle disability (to include mild arthritis) is causally related to the Veteran's service, to include an injury therein?

(b)  Is it at least as likely as not (50% or higher probability) that any current bilateral hip disability (to include degenerative changes) is casually related to the Veteran's service, to include an injury therein?

(c)  Is it at least as likely as not (50% or higher probability) that any current low back disability (to include lumbar disc disease) is causally related to the Veteran's service, to include an injury therein?

A detailed rationale for all opinions expressed should be provided.

3.  Arrange for an appropriate examination to determine the nature, extent, and etiology of his hypertension.  The claims files must be made available to the examiner for review in connection with the examination.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50% or higher probability) that hypertension is causally related to the Veteran's service?

A detailed rationale for all opinions expressed should be provided.

4.  Arrange for an appropriate examination to determine the nature, extent, and etiology of his OSA.  The claims files must be made available to the examiner for review in connection with the examination.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (50% or higher probability) that OSA is causally related to service, to include exposure to Agent Orange therein?

(b)  Is it at least as likely as not (50% or higher probability) that OSA is proximately due to, or caused by, the Veteran's service-connected diabetes and/or PTSD?

(c)  If the OSA is not caused by service or his diabetes and/or PTSD, is it at least as likely as not (50% or higher probability) that OSA has been aggravated by (increased in severity due to) the Veteran's service-connected diabetes and/or PTSD?

A detailed rationale for all opinions expressed should be provided.

5.  Arrange for an appropriate examination to determine the nature, extent, and etiology of any current lung disability, to include COPD and interstitial fibrosis).  The claims files must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50% or higher probability) that any current lung disability (specifically COPD and interstitial fibrosis) is causally related to service, to include exposure to Agent Orange therein?

A detailed rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected tinea pedis.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

7.  Arrange for any further development suggested by the development ordered above.

8.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


